Exhibit 10.1

AMENDMENT NO. 1 TO RETIREMENT AND CONSULTING AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Retirement and Consulting
Agreement (the “Agreement”) is entered into by and between Union Electric Steel
Corporation (the “Company”) and Robert G. Carothers (the “Executive”), effective
as of June 1, 2017. All capitalized terms used but not otherwise defined herein
have the meanings set forth in the Agreement.

WHEREAS, the parties have entered into the Agreement effective as of May 1,
2016; and

WHEREAS, the Company remains to be in need of the Consulting Services, and the
Executive wishes to continue to provide the same.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

 

1. The Consulting Period, as described in Section 2(a), is hereby extended until
December 31, 2018.

 

2. The last sentence of Section 2(a) is hereby amended by replacing “2017” with
“2018.”

 

3. Section 3(c) is hereby amended to replace “May 31, 2017” with “December 31,
2017.”

 

4. Except as amended by this Amendment, the Agreement remains in full force and
effect.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Amendment as of the date first written above.

 

UNION ELECTRIC STEEL CORPORATION /s/ Rodney L. Scagline Rodney L. Scagline,
President EXECUTIVE /s/ Robert G. Carothers Robert G. Carothers